Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/02/2022 have been fully considered but they are not persuasive.
With regard to the claim interpretation, applicant argues that "axial retention feature" in claims 2 and 20, and "sealing assembly" in claim 12 does not invoke 35 U.S.C. § 112(f), and argues that a person having ordinary skill in the art would understand these terms to have a sufficiently definite meaning. The examiner respectfully disagrees because based on the three-prong test:
the claim limitation uses a term used as a substitute for “means” that is a generic placeholder (“feature” and “assembly”) for performing the claimed function; 
the generic placeholder is modified by functional language ("axial retention" and "sealing"); and 
the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
With regard to the 102 rejection, applicant argues that Beaujard fails to disclose a plurality of interfaces wherein a first and second interface define a first and second geometry. The examiner respectfully disagrees because the two interfaces do have different geometries. Note that “geometry” is very broad and interface is also very broad (see the interpretation of “interface” under claim interpretation section), and interfaces having different geometries can be interpreted in many ways. For example, the two interfaces have different geometries in that their exact shapes are different (Fig. 1), or that the axial extent of the interface between 17a and 17b are different (Fig. 1), hence the geometries of the interfaces have different axial lengths. Also, with the second interpretation above in which 17a is combined with the middle radial element to the left of element 40 in Fig. 1, the geometries would be also different as evident from Fig. 1.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “axial retention feature” in claims 2 and 20, which according to the specification is an upstream surface (224, [0041]) or a groove (226, [0042]), and “sealing assembly” in claim 12, which according to the specification are sealing elements 244A and 244B in Fig. 3 ([0053]), which look like a simple piece of plate. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites “displaceable”. There is no specific definition of displaceable in the specification. Hence, it is interpreted in BRI as mere capability of being displaced, during operation or otherwise, even if it requires removing some elements. Moreover, even very small movements caused by thermal expansion/contraction are interpreted as being displaceable.
An interface is interpreted as when two elements face each other, as simple as touching.
Claim 2 recites “dynamic interface”. Based on the specification, “dynamic interface” refers to a relative interface between two or more components whereby at least two of the two or more components have at least one degree of freedom therebetween, which can accommodate deformation of elements while allowing them to be statically fixed relative to one another ([0040]).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites that the groove is configured to accommodate a maximum displacement of the nozzle. It is not clear how much displacement of the nozzle is considered maximum displacement because the displacement of the nozzle depends on factors outside of the scope of the nozzle. Moreover, by reciting a maximum displacement, applicant meant a specific amount of displacement, but it has not been recited. Hence, it is not clear how much displacement a prior art nozzle should have to read on the claimed limitation of maximum displacement and the metes and bounds of the claim are indefinite.
Claims 5, 6, and 18 recite oversized interface. It is not clear what an oversized interface is because oversized is a size more than an adequate size. Without knowing the adequate size, one would not know what size would be considered oversize. In other words, oversize means a size bigger than a specific size and the claim has not recited that specific size. Moreover, an interface is when two elements face each other, as simple as touching. It is not clear what is oversized in an interface. In other words, the question would be: the size of what element has to be bigger than what value?
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 7 and 19 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beaujard et al. (US 2014/0227088), referred to hereafter as Beaujard.
With regard to claim 1, Beaujard discloses a gas turbine engine comprising: a frame assembly (see annotated Fig. 1); a turbine assembly (Fig. 1, [0030]); and a nozzle (10) disposed in the turbine assembly, wherein the nozzle defines an inner end (15a, 15b) along a radial direction and an outer end (17a, 17b. In another interpretation, 17a is combined with the middle radial element to the left of element 40 in Fig. 1) along the radial direction, wherein the outer end of the nozzle is supported by the frame assembly (Fig. 1), wherein the inner end of the nozzle is supported by the frame assembly (Fig. 1), and wherein the inner end of the nozzle is displaceable relative to the frame assembly in at least the radial direction (Fig. 1, [0044]), and wherein the outer end of the nozzle is coupled to the frame assembly at a plurality of interfaces (interfaces at 17a and 17b. Also note that based on the alternate interpretation above, in an alternate interpretation, 17a is combined with the middle radial element to the left of element 40 in Fig. 1) spaced apart from one another around a circumference of the gas turbine engine (Fig. 1), wherein the plurality of interfaces includes a first interface and a second interface, wherein the first interface defines a first geometry, and wherein the second interface defines a second geometry different than the first geometry (the two interfaces have different geometries because “geometry” is very broad and interface is also very broad (see the interpretation of “interface” under claim interpretation section), and interfaces having different geometries can be interpreted in many ways. For example, the two interfaces have different geometries in that their exact shapes are different (Fig. 1), or that the axial extent of the interface between 17a and 17b are different (Fig. 1), hence the geometries of the interfaces have different axial lengths. Also, with the second interpretation above in which 17a is combined with the middle radial element to the left of element 40 in Fig. 1, the geometries would be also different as evident from Fig. 1).

    PNG
    media_image1.png
    660
    591
    media_image1.png
    Greyscale


With regard to claim 2, Beaujard further discloses that the inner end of the nozzle is coupled to an axial retention feature of the frame assembly (Fig. 1), and wherein an interface between the inner end of the nozzle and the axial retention feature is a dynamic interface (Fig. 1, [0044]).

With regard to claim 3, Beaujard further discloses that the axial retention feature comprises a groove defining an effective depth (Fig. 1), as measured from an open end to an effective bottom- out position, and wherein the groove is configured to accommodate a maximum displacement of the nozzle in the radial direction ([0044]).

With regard to claim 5, Beaujard further discloses that at least one of the interfaces is oversized to permit relative movement between the outer end of the nozzle and the frame assembly (Fig. 1, see the radial free space below 17a and above 17b at their ends, and also in the axial direction at their ends, which permit relative movement between the outer end of the nozzle and the frame assembly).

With regard to claim 6, Beaujard further discloses that the first oversized interface is configured to permit a first maximum relative displacement in a first direction (Fig. 1, see the radial free space below 17a and above 17b at their ends) and the second oversized interface is configured to permit a second maximum relative displacement in a second direction (Fig. 1, see the axial free space at the end of 17a and above 17b in the axial direction) different from the first direction (not only the free space in the axial direction and radial direction is different at each one of 17a and 17b, the free spaces between 17a and 17b are also different from each other. Note that the claim doesn’t require the maximum relative displacement difference in each interface and allows a reading of the difference to be between interfaces, Fig. 1).

With regard to claim 7, Beaujard further discloses that the first direction is in a generally radial direction (Fig. 1), wherein the second direction is in a generally axial direction (Fig. 1), and wherein the first maximum relative displacement is greater than the second maximum relative displacement (Fig. 1).

With regard to claim 8, Beaujard further discloses that the plurality of interfaces comprises a first set of interfaces having a first attribute and a second set of interfaces having a second attribute different than the first attribute (Fig. 1. The different attributes are at least their interface contact and displacement).

With regard to claim 10, Beaujard further discloses that the outer end of the nozzle is coupled to the frame assembly through a secondary component (see the middle radial element to the left of element 40 in Fig. 1, at the end of 17a. Also, the bolt above 17a in Fig. 1 read on the secondary element), the secondary component extending radially inward from the frame assembly toward a central axis of the gas turbine engine.

With regard to claim 12, Beaujard further discloses that the gas turbine engine further comprises a sealing assembly (35) disposed between the inner end of the nozzle and a portion of the turbine assembly (Fig. 1).

With regard to claim 13, Beaujard further discloses that, in use, at least 20% of an axial force incurred along the nozzle is supported by the frame assembly through the inner end of the nozzle (Fig. 1).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 13 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim 13 attempt to define the invention by what it does rather than what it is. Beaujard discloses all of the claim elements of the current invention and is capable of performing the recited functions including that, in use, at least 20% of an axial force incurred along the nozzle be supported by the frame assembly through the inner end of the nozzle. 

With regard to claim 14, Beaujard further discloses that the nozzle comprises a ceramic matrix composite ([0034]).

With regard to claim 15, Beaujard discloses a nozzle assembly for a gas turbine engine, the nozzle assembly comprising: an annular body (Fig. 1) defining an inner end (15a, 15b) in a radial direction and an outer end (17a, 17b. In another interpretation, 17a is combined with the middle radial element to the left of element 40 in Fig. 1) in the radial direction, wherein the inner end of the annular body is configured to be engaged with an inner portion of a frame assembly of the gas turbine engine (Fig. 1), wherein the outer end of the annular body is configured to be engaged with an outer portion of the frame assembly of the gas turbine engine (Fig. 1), and wherein the inner end of the annular body is configured to form a dynamic interface with the inner portion of the frame assembly (Fig. 1, [0044]), wherein the outer end of the annular body includes a plurality of interfaces (interfaces at 17a and 17b. Also note that based on the alternate interpretation above, in an alternate interpretation, 17a is combined with the middle radial element to the left of element 40 in Fig. 1) spaced apart from one another around a circumference (Fig. 1), each interface of the plurality of interfaces being configured to be coupled with the outer portion of the frame assembly (Fig. 1), wherein the plurality of interface includes a first interface and a second interface, wherein the first interface defines a first geometry, and wherein the second interface defines a second geometry different than the first geometry (the two interfaces have different geometries because “geometry” is very broad and interface is also very broad (see the interpretation of “interface” under claim interpretation section), and interfaces having different geometries can be interpreted in many ways. For example, the two interfaces have different geometries in that their exact shapes are different (Fig. 1), or that the axial extent of the interface between 17a and 17b are different (Fig. 1), hence the geometries of the interfaces have different axial lengths. Also, with the second interpretation above in which 17a is combined with the middle radial element to the left of element 40 in Fig. 1, the geometries would be also different as evident from Fig. 1).

With regard to claim 16, Beaujard further discloses that the nozzle assembly is configured to be disposed within a turbine assembly of a gas turbine engine ([0030]).

With regard to claim 18, Beaujard further discloses that the first and second  interfaces define a plurality of oversized interfaces, wherein the first oversized interface is configured to permit a first maximum relative displacement in a first direction and the second oversized interface is configured to permit a second maximum relative displacement in a second direction different from the first direction (Fig. 1, see the radial free space below 17a and above 17b at their ends, and also in the axial direction at their ends, which permit relative movement between the outer end of the nozzle and the frame assembly. Not only the free space in the axial direction and radial direction is different at each one of 17a and 17b, the free spaces between 17a and 17b are also different from each other. Note that the claim doesn’t require the maximum relative displacement difference in each interface and allows a reading of the difference to be between interfaces).

With regard to claim 19, Beaujard further discloses that the first maximum relative displacement is in a radial direction (Fig. 1), and wherein the first maximum relative displacement is greater than the second maximum relative displacement (Fig. 1).

With regard to claim 20, Beaujard further discloses that the annular body further comprises an inner tab (15a, 15b) extending from the inner end of the annular body in a radial direction (at least parts of 15a and 15b are radial), and wherein the inner tab is configured to be received at an axial retention feature of the frame assembly (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beaujard et al. (US 2014/0227088), referred to hereafter as Beaujard in view of Klingels (US 2015/0361893).
With regard to claim 9:
Beaujard discloses the gas turbine engine of claim 1, as set forth above, and further discloses that the nozzle is in a turbine assembly and as an example, discloses that it is in a low-pressure turbine ([0030]), and further discloses that the nozzle can be used in any turbine other than the low-pressure turbine ([0086]).
Beaujard does not appear to explicitly disclose the turbine assembly comprises a high pressure turbine, and wherein the nozzle is disposed between the high pressure turbine and the low pressure turbine.
However, Klingels, which is in the same field of endeavor of turbine nozzles, teaches a turbine assembly comprising a high pressure turbine and a low pressure turbine (see 12 and 14 in Fig. 1, [0006]), and further teaches a nozzle (see 46 and 54 in Fig. 1) disposed between the high pressure turbine and the low pressure turbine (Fig. 1, [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results and add a high pressure turbine to the turbine assembly of Beaujard and dispose the nozzle of Watanabe between the high pressure turbine and the low pressure turbine, to yield predictable results of running the turbine.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beaujard et al. (US 2014/0227088), referred to hereafter as Beaujard in view of Sweeney (US 5,201,846).
With regard to claim 11:
Beaujard discloses the gas turbine engine of claim 1, as set forth above.
Beaujard does not appear to explicitly disclose a honeycomb feature disposed downstream of the nozzle and configured to reduce flowpath capacity and flowpath ingestion.
However, Sweeney, which is in the same field of endeavor of turbine nozzles, teaches a turbine nozzle (see nozzles 26 on the two ends of Fig. 1, one of them shown partially on the left side) and further teaches a honeycomb feature (68, 68’) disposed downstream of the nozzle and configured to reduce flowpath capacity and flowpath ingestion, in order to discourages hot gas flow through any gap (Col. 4; lines 13-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add a honeycomb feature disposed downstream of the nozzle, in order to discourages hot gas flow through any gap, which resultantly reduce flowpath capacity and flowpath ingestion.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 21 and 22, the prior art doesn’t disclose or teach that the first interface comprises a first pin and defines a first slot, wherein the second interface comprises a second pin and defines a second slot, wherein the second slot defines a different geometry than the first slot, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor is there any motivation, to modify the prior art for these deficiencies, because it would be improper hindsight reconstruction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar gas turbines such as US 7094025, US 5343694, US 5289677, US 7094026, US 9869200, US 9850771, US 8206096, US 10301957, US 8636465, US 11287045, and US 10436051.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/J. Todd Newton/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	10/19/2022